             Case 3:20-mj-04042-WVG Document 1 Filed 09/21/20 PageID.1 Page 1 of 14
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
                                                                                                       20-MJ-4042
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.
   Priority Mail Parcel 9405536897846109889643,                              )
 addressed to “Aviara CPA, 6965 El Camino Real Ste                           )
      105, PMB 172, Carlsbad, CA 92009-4101”
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the             Southern               District of                 California                , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        Title 21, United States Code,             Distribution of controlled substances and conspiracy to commit the same.
        Sections 841(a)(1), 843(b),               Unlawful use of communications facility.
        and 846
          The application is based on these facts:
        See Attached Affidavit of Special Agent Corey Dunphy, USPS OIG, incorporated herein by reference.

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                                Corey R Dunphy, Special Agent
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:      September 21, 2020
                                                                                                         Judge’s signature

City and state: San Diego, California                                                   Hon. William V. Gallo U.S. Magistrate Judge
                                                                                                       Printed name and title
 Case 3:20-mj-04042-WVG Document 1 Filed 09/21/20 PageID.2 Page 2 of 14



                               AFFIDAVIT
     I, Corey Dunphy, being duly sworn, declare and state as

follows:

                           I. INTRODUCTION
     1.      I am a Special Agent employed by the U.S. Postal

Service (“USPS”) Office of the Inspector General (“OIG”),

Pacific Area Field Office, and have been so employed since May

2005.     Previously, I was a Special Agent at the U.S. Department

of State beginning in July 2002 until I joined the USPS OIG.         I

have a Master’s Degree in Business Administration, a Bachelor’s

Degree in International Business, and I am an accredited

Certified Fraud Examiner.     I completed the criminal investigator

training program at the Federal Law Enforcement Training Center.

     2.      I am currently assigned to the Pacific Area Field

Office, where my responsibilities include conducting narcotics

investigations involving USPS employees, including the unlawful

transportation of controlled substances and proceeds of the sale

of controlled substances, through the United States Mail.

     3.      In the course of my work, I have become knowledgeable

about the enforcement of state and federal laws pertaining to

narcotics and dangerous drugs.     I have received formal training

in the identification of various types of controlled substances

by sight and odor, the way in which controlled substances are

packaged, marketed, and consumed, and the effects of various

drugs on human physiology.     I have participated in numerous

investigations involving narcotics and dangerous drugs. Through

these investigations, training, and consultations with other
 Case 3:20-mj-04042-WVG Document 1 Filed 09/21/20 PageID.3 Page 3 of 14



Special Agents, I am familiar with the operations of illegal

drug trafficking organizations (DTOs) and drug traffickers.

                      II. PURPOSE OF AFFIDAVIT
     4.     This affidavit is made in support of an application

for a search warrant for the SUBJECT PARCEL, described below in

paragraph 5 as well as in Attachment A, for the items listed in

paragraph 7 and Attachment B, which constitute the fruits,

instrumentalities, and evidence of violations of 21 U.S.C.

§ 841(a)(1) (Distribution and Possession with Intent to

Distribute a Controlled Substance) and 21 U.S.C. § 843(b)

(Unlawful Use of a Communication Facility (including the mails)

to Facilitate the Distribution of a Controlled Substance).

     5.     The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does

not purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                     III. PARCEL TO BE SEARCHED
     6.     This affidavit is made in support of an application

for a search warrant for the following USPS parcel (the “SUBJECT

PARCEL”):

            a.   The SUBJECT PARCEL, as described in this

paragraph and in Attachment A, is a USPS Priority Mail parcel



                                      2
 Case 3:20-mj-04042-WVG Document 1 Filed 09/21/20 PageID.4 Page 4 of 14



bearing tracking label number 9405536897846109889643 and

weighing approximately 4 ounces.     It is addressed to “Aviara

CPA, 6965 El Camino Real Ste 105, PMB 172, Carlsbad, CA 92009-

4101” with a return address of, “Oleg Khomyak, 6725 W Belmont

Ave, Chicago, IL 60634.”

     7.   As described in detail below, the SUBJECT PARCEL is an

inbound parcel to the Southern District of California and was

selected for investigation because it met certain criteria

common to packages containing narcotics proceeds or controlled

substances.   The SUBJECT PARCEL is believed to contain

controlled substances or proceeds from the trafficking of

controlled substances based on, among other things, a positive

alert by a trained narcotics-detection canine to the SUBJECT

PARCEL for the presence of controlled substances or other items,

such as proceeds from the sale of controlled substances, which

have been contaminated by controlled substances.

                       IV. ITEMS TO BE SEIZED
     8.   The requested search warrant seeks authorization to

seize items constituting fruits, instrumentalities, and evidence

of violations of 21 U.S.C. § 841(a)(1) (Distribution and

Possession with Intent to Distribute a Controlled Substance) and

21 U.S.C. § 843(b) (Unlawful Use of a Communication Facility

(including the mails) to Facilitate the Distribution of a

Controlled Substance).    The list of items to be seized is set

forth in Attachment B, which is incorporated herein by

reference.




                                      3
 Case 3:20-mj-04042-WVG Document 1 Filed 09/21/20 PageID.5 Page 5 of 14



                  V. STATEMENT OF PROBABLE CAUSE

     A.    Background
     9.    The USPS OIG is responsible for investigations of USPS

employees committing crimes and misconduct against the USPS.

Additionally, the USPS OIG conducts investigations of collusive

USPS employees aiding DTOs in the trafficking of narcotics.

     10.   Based on my training, personal experience, and the

collective experiences related to me by fellow USPS OIG Special

Agents who specialize in investigations relating to collusion of

USPS employees with DTOs, I am aware that the San Diego area is

a major source area for controlled substances.       As such,

controlled substances are frequently transported from the San

Diego area via the United States Mail, and the proceeds from the

sale of the controlled substances are frequently returned to the

San Diego area via the United States Mail.       These proceeds are

generally in the form of cash, money orders, bank checks, or

similar monetary instruments in an amount over $1,000.         Based on

my training and experience, I know that narcotics proceeds often

contain the odor of narcotics because they have been

contaminated with or associated with the odor of one or more

controlled substances.

     11.   I also know, based on my training and experience, that

drug traffickers will often use Priority Mail Service, which is

the USPS two-to-three day delivery mail product.        Drug

traffickers use the Priority Mail delivery service because it

allows drug traffickers more time for travel between states if

they decide to follow their shipments to their destinations for



                                      4
 Case 3:20-mj-04042-WVG Document 1 Filed 09/21/20 PageID.6 Page 6 of 14



distribution.   Also, by adding delivery confirmation to a

Priority Mail parcel, drug traffickers have the ability to track

the article’s progress to the intended delivery point.

     12.   Based on information derived and aggregated over the

years, I initially look for certain characteristics when

examining Priority Mail for controlled substances or proceeds

from the sale of controlled substances.      These characteristics

include:

           a.   The article is contained in a box, flat cardboard

mailer, or Tyvek envelope where seams are taped or glued shut;

           b.   The shipping label on the article does not

contain a business account number;

           c.   The shipping was paid in a method aside from

business or personal credit card or check;

           d.   The article emits an odor of a cleaning agent or

adhesive or spray foam that can be detected by a human; and

           e.   Multiple articles are mailed by the same

individual, on the same day, from different locations.

     13.   Parcels found to meet these characteristics are

scrutinized through further investigation, which may include

verification of the return and addressee addresses and trained

narcotics-detection canine examination.

     14.   I know from my experience and training that drug

traffickers often use fictitious or incomplete names and/or

addresses in an effort to conceal their identities from law

enforcement officers investigating these types of cases.




                                      5
 Case 3:20-mj-04042-WVG Document 1 Filed 09/21/20 PageID.7 Page 7 of 14



     B.    Investigation Regarding the SUBJECT PARCEL
     15.   In September 2020, an investigation of suspicious

parcels was initiated in California to identify collusive USPS

employees working with DTOs to facilitate the successful

delivery and receipt of narcotics parcels in the Greater San

Diego area. Analysis of multiple suspected narcotics and

narcotics proceeds parcels, using the factors identified above

at paragraph 12, identified 6965 El Camino Real Ste 105, PMB

172, Carlsbad, CA 92009-4101 as an address which should be

investigated further.

     16.   On September 10, 2020, I conducted an open source

review of 6965 El Camino Real Ste 105 and learned the location

was a UPS Store, which operated as a USPS Commercial Mail

Receiving Agency (CMRA). I know from my training and experience

that DTOs and their associates will often use CMRAs to send and

(especially) receive parcels containing narcotics and narcotics

proceeds because they provide an extra layer of insulation

shielding the sender or recipient’s identity from law

enforcement.

     17.   On September 10, 2020, I obtained and reviewed UPS

private mail box #172 records which included the customer

application in the name of Tyler Bovee and included a photocopy

of Mr. Bovee’s State of California Driver’s license, which was

required to open the account. In the application, Mr. Bovee

identified the applicant company name as Aviara CPA.

     18.   I reviewed a USPS report of parcels delivered to this

address in the past 18 months and found 47 of the 51 total



                                      6
 Case 3:20-mj-04042-WVG Document 1 Filed 09/21/20 PageID.8 Page 8 of 14



parcels delivered to this address were shipped from 47 different

senders’ addresses in the Greater Miami Area, most in the same

exact weight and USPS shipping method, and I decided to review

some of these items.    For example, shipping details for two of

these parcels are listed below:

           a.   July 30, 2020 – USPS Priority Mail Tracking #

9470136897846941821920. From: Debra Rogers, 151 Lakeview Dr, Apt

201, Weston, FL 33326; To: Aviara CPA 6965 El Camino Real Ste

105 PMB 172, Carlsbad, CA 92009-4101.

           b.   July 25, 2020 – USPS Priority Mail Tracking #

9470136897846917990858. From: Tasha Hansen, 159 NE 75th St #3,

Miami, FL, 33138; To: Aviara CPA 6965 El Camino Real Ste 105 PMB

172, Carlsbad, CA 92009-4101.

     19.   A search of both of these parcels’ sender addresses in

a law enforcement database revealed no matching name at the

address. Both shipping labels were computer printed, shared the

same font and format, and were selected for Waiver of Signature

for delivery, and the induction cities were within the same

geographic area: the Greater Miami Area.

     20.   From my knowledge and experience and the

aforementioned analysis, I believe that these parcels likely

contained contraband.

     21.   On September 17, 2020, I received a notification of a

USPS Priority Mail parcel with tracking # 9405536897846109889643

destined for 6965 El Camino Real, Ste 105, PMB 172, Carlsbad, CA

92009-4101 to be delivered on or about September 18, 2020 (the




                                      7
 Case 3:20-mj-04042-WVG Document 1 Filed 09/21/20 PageID.9 Page 9 of 14



SUBJECT PARCEL). I reviewed the image of the parcel which

revealed the following:

           a. USPS Priority Mail Tracking

#9405536897846109889643. From: Oleg Khomyak, 6725 W Belmont Ave,

Chicago, IL 60634 To: Aviara CPA, 6965 El Camino Real Ste 105,

PMB 172, Carlsbad, CA 92009-4101.

     22.   I searched a law enforcement database for the sender’s

name and address and found no matching name at the address. I

searched for other parcels currently in USPS processing which

bore the same sender’s supposed name and address and found three

additional parcels shipped on the same day to different cities.

     23.   Based on my training and experience, I believe that

the SUBJECT PARCEL likely contains contraband or the proceeds of

drug trafficking, as the recipient received other parcels in

which the sender’s name and or address was fictitious, and for

the other reasons outlined above.

     24.   On April 18, 2020, the USPS identified and seized the

SUBJECT PARCEL at the USPS Carlsbad La Costa Post Office, 1700

Aviara Parkway, Carlsbad, CA 92011.

     C.    Positive Dog Hit on the SUBJECT PARCEL
     25.   On September 18, 2020, I observed Carlsbad Police

Department Police Patrol and Canine Enforcement Officer (CEO)

Jason Arnotti and his trained narcotics detection dog, “Kash”

conduct an independent and separate exterior examination of the

SUBJECT PARCEL.   The parcel was placed in line with five mail

pieces and away from other mail to keep from cross-

contamination.    CEO Arnotti advised me that Kash gave a positive



                                      8
 Case 3:20-mj-04042-WVG Document 1 Filed 09/21/20 PageID.10 Page 10 of 14



alert to the SUBJECT PARCEL, indicating the presence of

controlled substances or other items, such as the proceeds of

controlled substances, which have been recently contaminated

with, or associated with, the odor of one or more controlled

substances, in the SUBJECT PARCEL.

      26.   I obtained the background of Kash to determine his

experience, training, certifications and reliability. CEO

Arnotti informed me that:

            a.    On November 2, 2017, K9 Kash completed 5 weeks

of training and became P.O.S.T certified as a Patrol K9 by Man-

K9.   I have been KASH's handler since October 2017.

            b.   On October 18, 2018 K9 Kash successfully

completed 200 hours of training and became P.O.S.T certified to

detect the odor of the following scheduled controlled

substances: cocaine, heroin, and methamphetamine. Since his

initial training KASH has also certified on the odor of ecstasy.

            c.   Kash's reliability rating during the most recent

annual certification on 04/01/2020 was 100%.

            d.   In addition to yearly certifications, Kash and I

train weekly on all odors the dog is trained to detect. This on-

going training averages 5 hours per month and incorporates the

following:

            e.   Training in all areas of interdiction, such as

vehicles, truck tractor and trailers, currency, parcels and

mail, storage units, residences, motels, apartments, etc.;

            f.   Training on various quantities of controlled

substances, ranging from grams to pounds;



                                       9
 Case 3:20-mj-04042-WVG Document 1 Filed 09/21/20 PageID.11 Page 11 of 14



           g.   Training on novel odors, such as odors that are

distracting, masking, or new;

           h.   Training on controlled negative (blank) testing,

in which all objects or locations have no contraband present;

           i.   Extinction training, which proofs the dog and

prevents him from alerting to common items associated with

controlled substances, such as plastic bags, etc.;

           j.   Training with the dog both off-lead and on-lead.

     27.   I know based on my training, experience, and

information relayed to me by other members of law enforcement,

including law enforcement officers assigned drug detection

canines, that the odor of narcotics transfers to other items,

such as paper currency.     This transfer is temporary and

generally occurs when narcotics are recently stored in close

proximity with paper currency.      I also know based on my training

and experience that drug traffickers commonly store narcotics

and paper currency together in a secure location, such as a

safe.   Those who traffic in narcotics and the proceeds of

narcotics sales utilizing the U.S. Mail commonly wrap narcotics

and the proceeds of narcotics sales in plastic that is heat and

vacuum sealed in an attempt to prevent odors from escaping.

Drug detection canines may detect the odor of narcotics on paper

currency in these situations.      Further, based on my training and

experience, parcels that are found to contain narcotics or the

proceeds of narcotics sales may also contain documents or other

materials that provide evidence of the parties involved.

Finally, the packaging in which narcotics and narcotics proceeds



                                      10
 Case 3:20-mj-04042-WVG Document 1 Filed 09/21/20 PageID.12 Page 12 of 14



are shipped is often significant evidence, in that similar

packaging can establish a common modus operandi or signature of
a particular DTO or group of traffickers.

                             VI. CONCLUSION
     28.   For all the reasons described above, there is probable

cause to believe that the SUBJECT PARCEL described in Attachment

A contains controlled substances or the proceeds from the sale

of controlled substances as described in Attachment B,

constituting evidence of violations of 21 U.S.C. § 841(a)(1)

(Distribution and Possession with Intent to Distribute a

Controlled Substance) and 21 U.S.C. § 843(b) (Unlawful Use of a

Communication Facility (including the mails) to Facilitate the

Distribution of a Controlled Substance).



     I declare under penalty of perjury that the foregoing is

true and correct to the best of my knowledge and belief.




                                       Corey Dunphy
                                       Special Agent
                                       U.S. Postal Service, Office of
                                       the Inspector General


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 on this
 21st day of September, 2020.
____



HONORABLE WILLIAM V. GALLO
UNITED STATES MAGISTRATE JUDGE



                                      11
 Case 3:20-mj-04042-WVG Document 1 Filed 09/21/20 PageID.13 Page 13 of 14



                              ATTACHMENT A
PARCEL TO BE SEARCHED

     The following United States Postal Service Priority Mail

parcel seized on September 18, 2020, from the Carlsbad La Costa

Post Office and currently in the custody of the United States

Postal Service Office of Inspector General: The SUBJECT PARCEL

is a United States Postal Service Priority Mail parcel bearing

tracking label number 9405536897846109889643 and weighing

approximately 4 ounces.     It is addressed to “Aviara CPA, 6965 El

Camino Real Ste 105, PMB 172, Carlsbad, CA 92009-4101” with a

return address of, “Oleg Khomyak, 6725 W Belmont Ave, Chicago,

IL 60634.”




                                       i
 Case 3:20-mj-04042-WVG Document 1 Filed 09/21/20 PageID.14 Page 14 of 14



                              ATTACHMENT B
ITEMS TO BE SEIZED

     The following items are to be seized from the SUBJECT

PARCEL, which constitute the fruits, instrumentalities, and

evidence of violations of Title 21, United States Code, Sections

841(a)(1) (Distribution and Possession with Intent to Distribute

a Controlled Substance) and 843(b) (Unlawful Use of a

Communication Facility (including the mails) to Facilitate the

Distribution of a Controlled Substance):

     a.    Any controlled substances;

     b.    Currency, money orders, bank checks, or similar

monetary instruments in quantities over $1,000;

     c.    Any documents reflecting ownership or control of the

SUBJECT PARCEL or the distribution of controlled substances or

its proceeds; and

     d.    Packaging material.




                                      ii
